

REAL ESTATE PURCHASE AGREEMENT
AND ESCROW INSTRUCTIONS
THIS REAL ESTATE PURCHASE AGREEMENT and ESCROW INSTRUCTIONS (this “Agreement”)
is entered into as of this 6th day of October, 2014 (the “Effective Date”), by
and between AFFILIATED INVESTORS, LLC, a Michigan limited liability company
(“Seller”); GAHC3 PREMIER NOVI MI MOB, LLC, a Delaware limited liability
company, its successors and assigns (“Buyer”); and FIRST AMERICAN TITLE
INSURANCE COMPANY (“Escrow Agent”).
RECITALS
I.    Seller owns the Property (as hereinafter defined).
II.    Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Property (as hereinafter defined) on the terms and conditions
contained in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:
ARTICLE 1
SALE OF PROPERTY
1.1    Property To Be Sold. Subject to the terms and provisions hereof, Seller
agrees to sell to Buyer, and Buyer agrees to purchase from Seller, upon the
terms and conditions of this Agreement:
1.1.1    All of the land described and/or shown on Exhibit “A” attached hereto,
together with all privileges, rights, easements and appurtenances belonging to
such land, including without limitation, all right, title and interest (if any)
of Seller in and to any streets, alleys, passages, and other rights-of-way or
appurtenances included in, adjacent to or used in connection with such land and
all right, title and interest (if any) of Seller in all mineral and development
rights appurtenant to such land (collectively, the “Land”);
1.1.2    All of Seller’s right, title and interest to all buildings, structures
and other improvements and all fixtures, systems and facilities located on the
Land (collectively, the “Improvements”);
1.1.3    The Improvements and the Land are herein collectively referred to as
the “Real Property”;







 
1

--------------------------------------------------------------------------------



1.1.4    All leases, including all amendments thereto (collectively, the “Tenant
Leases”), with all persons leasing the Real Property or any part thereof (each,
a “Tenant, and collectively, the “Tenants”), all of which as of the Effective
Date are reflected on Exhibit “B” attached hereto, and any entered into in
accordance with the terms hereof prior to Closing, together with all security
deposits, other deposits held in connection with the Tenant Leases, and all of
Seller’s right title and interest in and to all guarantees, letters of credit
and other similar credit enhancements providing additional security for such
Tenant Leases;
1.1.5    Seller’s right, title and interest in and to: (i) any and all tangible
personal property owned by Seller located on and/or used exclusively in
connection with the Real Property, including, without limitation, sculptures,
paintings and other artwork, equipment, furniture, tools and supplies
(collectively, the “Tangible Personal Property”); (ii) any and all plans and
specifications, architectural and/or engineering drawings; and (iii) any and all
trade names used or utilized in connection with the Property, including, without
limitation, the trade names “The Premier Building” and/or “Premier Medical
Office Building”, (the “Intangible Personal Property” and collectively with the
Tangible Personal Property, the “Personal Property”);
1.1.6    Any and all warranties and guaranties relating to the Improvements
(collectively, the “Warranties”);
1.1.7    All use, occupancy, building and operating licenses, permits,
approvals, and development rights relating to the Property (collectively, the
“Permits”);
1.1.8    All service contracts relating to the operation of the Property as of
the Effective Date or entered into in accordance with this Agreement prior to
Closing (collectively, the “Contracts”); provided, however and notwithstanding
the foregoing, that Seller shall terminate effective at Closing, at Seller’s
sole cost and expense, any Contracts that Buyer does not elect to assume
pursuant to Section 3.4.
1.1.9    The Real Property, Personal Property, Warranties, Permits, Contracts
and other property described in this Section 1.1 are hereinafter sometimes
referred to collectively as the “Property”.
1.2    Purchase and Sale. Buyer agrees to purchase from Seller, and Seller
agrees to sell to Buyer, all of Seller’s right, title and interest in and to the
Property, on the terms and conditions set forth in this Agreement.
1.3    Purchase Price. The purchase price for the Property shall be Twelve
Million Twenty-five Thousand and No/100 Dollars ($12,025,000.00) (the “Purchase
Price”); The Purchase Price shall be paid to Seller by Buyer on the Closing Date
(as defined below), plus or minus all adjustments or credits as set forth
herein, by wire transfer of immediately available federal funds.



 
2

--------------------------------------------------------------------------------



1.4    Deposit And Escrow.


1.4.1    Within three (3) Business Days after the Effective Date, Buyer shall
deliver to Escrow Agent at the following address: 777 S. Figueroa, Suite 400,
Los Angeles, California 90017, Attn: Brian Serikaku, Telephone: (213) 271-1774,
E-mail: bmserikaku@firstam.com, a deposit in the amount of Two Hundred Thousand
and No/100 Dollars ($200,000.00) (together with any interest thereon, the
“Deposit”). The Deposit shall be held in an insured, interest-bearing account
with all interest being added to the Deposit and accruing for the benefit of the
party entitled to the Deposit pursuant to this Agreement. The Escrow Agent may
conclusively rely upon and act in accordance with any certificate, instructions,
notice, letter, e-mail, facsimile, or other written instrument believed to be
genuine and signed or communicated by the proper party or parties. In the event
of any dispute or litigation regarding the Deposit, Escrow Agent irrevocably
submits to the jurisdiction of the State of Michigan and agrees that proper
venue for any such litigation shall only lie within courts located within the
County of Oakland, State of Michigan and/or the United States District Court for
Eastern District of Michigan located in the County of Wayne, State of Michigan.
1.4.2    The Deposit shall be applied to the Purchase Price if the Closing (as
defined below) occurs. Upon delivery of Buyer’s Approval Notice (as defined
below), the Deposit shall become non-refundable to Buyer unless escrow fails to
close due to (i) Seller’s uncured breach or default under this Agreement, (ii) a
failure of a representation or warranty by Seller to be true and correct in all
material respects as of the Closing, (iii) a failure of a condition precedent
set forth in Section 5.4, or (iv) any other reason that entitles Buyer to have
the Deposit returned as provided for in this Agreement. In the event Buyer shall
elect to terminate or shall be deemed to have terminated this Agreement during
the Due Diligence Period (as defined below), or as otherwise permitted in this
Agreement, the Deposit (and any interest accrued thereon) shall be returned to
Buyer as provided in Section 3.6.


1.4.3    Independent Contract Consideration. One Hundred Dollars ($100.00) of
the Deposit will be non-refundable to Buyer and shall be immediately distributed
to Seller as independent consideration for Seller entering into this Agreement.
Such independent consideration is fully earned by Seller, is non-refundable
under any circumstances, but will be applied to the Purchase Price at Closing.
        
1.5    Closing Date. The closing (“Closing”) means the date Escrow Agent
confirms that all conditions to closing and insuring title as of such date have
been satisfied and each party has authorized closing and disbursement and Escrow
Agent disburses funds and insures title in favor of Buyer. Subject to the terms
and conditions of this Agreement, the Closing shall take place through an escrow
with Escrow Agent on the day which is the later of (i) thirty (30) days after
the expiration of the Due Diligence Period, or (ii) ten (10) Business Days
following the full and final approval of the Loan Assumption (as defined below)
by the Existing Lender (as defined below) and the approval of all documents
evidencing the Loan Assumption as provided herein, but in no event, more than
sixty (60) days after the expiration of the Due Diligence Period (the “Closing
Date”). Notwithstanding anything to the contrary in the foregoing, in the event
the Buyer has, and continues, to diligently and in good faith pursue the
Existing Lender’s approval of the Loan Assumption but is unable to obtain such
approval within the above-referenced sixty



 
3

--------------------------------------------------------------------------------





(60) day period, Buyer may extend the Closing Date for an additional period not
to exceed thirty (30) days by delivering written notice to Seller at least ten
(10) days prior to the Closing Date.
1.6    Assumption of Existing Loan. At Closing and subject to the terms and
conditions of this Agreement, Buyer shall assume (the “Loan Assumption”) that
certain loan evidenced by a note having an outstanding principal balance of
Eight million eleven thousand six hundred fifty-three and 31/100 Dollars
($8,011,653.31) as of July 5, 2014 (the “Loan”), secured by the Property and
originally made by Prudential Mortgage Capital Company, LLC (the “Existing
Lender”). The Loan is evidenced and/or secured by a number of documents, which
are hereinafter collectively referred to as the “Loan Documents” and listed on
Schedule 4.1.25 attached hereto and incorporated by reference. The Existing
Lender’s consent and approval is required before Buyer will be permitted to
assume the Loan. Buyer shall promptly pay all costs, fees and expenses of
Existing Lender in connection with attempting to obtain Existing Lender’s
approval of the assumption of the Loan, including any fees and deposits required
by the Loan Documents (collectively, the “Loan Assumption Related Fees”). Seller
shall be responsible for the fees of Seller’s counsel in connection with the
Loan Assumption, and Buyer shall be responsible for the fees of Buyer’s counsel
in connection with the Loan Assumption. In connection with such approval, the
parties shall diligently, promptly and in good faith attempt to obtain such
approval and both parties will supply the information reasonably requested by
Existing Lender with respect to such approval. Seller represents that it has
submitted, or shall promptly submit, a request to the Existing Lender to forward
a loan application package to Buyer. Upon the Effective Date or as soon as
practicable thereafter, Buyer shall submit a loan application and remit any fees
associated with such application within the latter of two (2) business days
following (a) receipt of such loan application package from the Existing Lender,
or (b) the Effective Date.
ARTICLE 2
TITLE AND SURVEY
2.1    Title and Survey. Buyer shall, at Seller’s sole cost and expense, obtain
a preliminary title report or commitment for the Real Property (the “Preliminary
Report”) from Escrow Agent (referred to herein in such capacity as the “Title
Company”), together with legible copies of all recorded encumbrances and
exceptions to title. Buyer may, in its sole and absolute discretion, at Buyer’s
sole cost and expense, (i) conduct UCC searches covering Seller and the Property
(the “UCC Searches”), and (ii) order an update to the existing survey of the
Real Property by a licensed surveyor or registered professional engineer (the
“Survey”).
2.2    Required Title Condition. Title to the Property shall be conveyed to
Buyer subject only to the following matters: (i) current, non-delinquent real
estate taxes and assessments; (ii) the matters set forth in the Preliminary
Report and not objected to, in writing, by Buyer within fifteen (15) days of
Buyer’s receipt of the Preliminary Report, in Buyer’s sole and absolute
discretion, as part of the Title Policy (as defined below); (iii) documents
evidencing or securing the Loan; and (iv) any other matters approved in writing
by Buyer, in Buyer’s sole and absolute discretion (collectively, the “Required
Title Condition”). In the event Buyer provides written notice of objections to
the Preliminary Report, Seller shall have five (5) days



 
4

--------------------------------------------------------------------------------



following its receipt of such written objections (the “Cure Period”), to: (i)
inform Buyer in writing that the objections shall be remedied on or before the
Closing Date; (ii) provide Buyer with a revised Preliminary Report removing said
objections; or (iii) inform Buyer in writing that Seller is unable or unwilling
to remedy Buyer’s objection(s). If Seller informs Buyer in writing that Seller
is unable or unwilling to remedy the Buyer’s objections within the foregoing
period, then Buyer, at its option, may either: (i) waive any its objections and
proceed to Closing with Buyer accepting title in the condition which Seller is
able to convey, without reduction to the Purchase Price, or (ii) terminate this
Agreement, in which event Buyer shall be entitled to a refund of the Deposit and
the parties shall have no further liability or obligation under this Agreement,
with the exception of Buyer’s and Seller’s respective indemnity and restoration
obligations which expressly survive termination. Buyer shall provide Seller with
written notice of its election within five (5) days from the expiration of the
Cure Period. If Buyer fails to timely notify Seller of its election, Buyer shall
be conclusively deemed to have terminated this Agreement. Notwithstanding
anything contained in this Section 2.2 to the contrary, Seller shall be
obligated, at its sole cost and expense, to satisfy, at or prior to Closing, all
monetary encumbrances affecting the Property caused by Seller and evidenced by
deeds of trust, tax liens, judgments, mechanics’ liens and/or other liens or
charges in a fixed sum (other than liens of the instruments securing the Loan),
and Seller authorizes the use of the Purchase Price or a portion thereof to pay
and discharge the same at Closing.
ARTICLE 3
INSPECTION AND DUE DILIGENCE PERIOD
3.1    Access. From and after the Effective Date through the Closing subject to
the rights of the tenants and any procedures necessary to ensure full compliance
with appliable HIPAA regulations, (i) Buyer, personally or through its
authorized agent or representatives, shall be entitled, upon reasonable advance
notice to Seller, to enter upon the Property during normal business hours and
shall have the right to make such investigations, including appraisals, tenant
interviews, interviews of government officials, engineering studies, soil tests,
environmental studies and underwriting analyses, as Buyer deems necessary or
advisable, and (ii) Seller shall, at Seller’s expense, turn on, run, and
maintain, without any interruption in service, electrical power and all
utilities to the Property (including, without limitation, plumbing, heating and
air conditioning systems) to facilitate Buyer’s testing and investigations
thereof. Buyer shall have the right, at Buyer’s sole cost and expense, to
conduct a Phase I environmental site assessment, and, if recommended, a Phase II
environmental site assessment (including soils borings, soil sampling and, if
relevant, ground water testing, and invasive sampling of building materials with
respect to the Property). Buyer hereby agrees to indemnify and hold Seller
harmless from any physical damages arising out of inspections and investigations
by Buyer or its agents or independent contractors, but in no event shall the
indemnity of this Section include the discovery of pre-existing conditions
disclosed by Buyer’s investigations.
3.2    Due Diligence Period. Buyer shall have a period of thirty (30) days from
the Effective Date (the “Due Diligence Period”) to physically inspect the
Property, review the economic data, conduct appraisals, perform examinations of
the physical condition of the Improvements, examine the Property for the
presence of Hazardous Materials (as defined below), and to otherwise conduct
such due diligence review of the Property and all of the items





 
5

--------------------------------------------------------------------------------



to be furnished by Seller to Buyer pursuant to Section 3.3, and all records and
other materials related thereto as Buyer deems appropriate.
3.3    Items Provided by Seller. Seller shall deliver to Buyer within five (5)
Business Days after the Effective Date, the information set forth on Exhibit “C”
and copies of the Loan Documents. Buyer acknowledges that Seller has already
delivered to Buyer that certain information indicated as previously provided as
set forth on Exhibit “C”. (All items listed on Exhibit “C” shall collectively be
hereinafter referred to as the “Property Information”).
3.4    Property Contracts. Buyer shall not be required to assume any Contract of
Seller at Closing. Effective as of the Closing Date, Seller, at Seller’s sole
cost and expense, shall terminate any Contracts that Buyer does not elect to
assume, in Buyer’s sole and absolute discretion, by written notification to
Seller prior to the expiration of the Due Diligence Period. Failure by Buyer to
provide notice of its election to assume any Contracts shall be deemed Buyer’s
election not to assume such Contracts. Notwithstanding anything to the contrary
contained herein, Seller shall terminate, at Seller’s sole cost and expense, any
and all leasing commission agreements and management agreements affecting the
Property effective on or before the Closing Date.
3.5    Buyer’s Possible Early Termination. Prior to the expiration of the Due
Diligence Period, Buyer shall have the right to approve or disapprove, in
Buyer’s sole and absolute discretion, the Property, the Property Information, or
any other matter whatsoever regarding the Property. At any time prior to or on
the expiration of the Due Diligence Period, Buyer may provide written notice to
Seller disapproving the Property for purposes of this Article 3 (a “Disapproval
Notice”). Unless Buyer provides Seller with a written notice of its approval of
the Property (an “Approval Notice”) prior to or on the expiration of the Due
Diligence Period, this Agreement shall automatically terminate and the
provisions of Section 3.6 shall apply. Upon delivery of the Approval Notice, the
Deposit shall become non-refundable, subject to Buyer’s other rights of
termination, if any, set forth in this Agreement.
3.6    Consequences of Buyer’s Early Termination. Unless Buyer provides an
Approval Notice to Seller pursuant to Section 3.5, this Agreement shall
immediately terminate upon the expiration of the Due Diligence Period. If Buyer
provides a Disapproval Notice to Seller prior to the expiration of the Due
Diligence Period pursuant to Section 3.5, this Agreement shall immediately
terminate upon the giving of such notice. In the event of either of the
foregoing, Buyer shall return all Property Information to Seller, the parties
shall be released from all further obligations under this Agreement (except with
respect to any provisions that by their terms survive a termination of this
Agreement) and Escrow Agent shall pay the entire Deposit to Buyer not later than
one (1) Business Day following termination of this Agreement. No notice to
Escrow Agent from Seller shall be required for the release of the Deposit to
Buyer by Escrow Agent under this Section, and the Deposit shall be released and
delivered to Buyer upon Escrow Agent’s receipt of Buyer’s confirmation of
termination of the Agreement pursuant to this Article 3, despite any objection
or potential objection by Seller.



 
6

--------------------------------------------------------------------------------



ARTICLE 4
REPRESENTATIONS, WARRANTIES AND COVENANTS
4.1    Seller’s Representations. Seller warrants and represents to Buyer as
follows:
4.1.1     Seller is a limited liability company validly formed in the State of
Michigan, and qualified to do business in the State of Michigan. Seller has full
power and authority to enter into this Agreement, to perform this Agreement, and
to consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement and all documents contemplated hereby by Seller
have been duly and validly authorized by all necessary action on the part of
Seller, and all required consents and approvals have been duly obtained and will
not result in a breach of any of the terms or provisions of, or constitute a
default under any indenture, agreement or instrument to which Seller is a party.
This Agreement is a legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, subject to the effect of applicable
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
laws affecting the rights of creditors generally.
4.1.2    Seller owns marketable fee simple title to the interests in real
property described in Section 1.1.1 above, subject only to the conditions of
title set forth in the Preliminary Report. There are no outstanding rights of
first refusal, rights of reverter, or options to purchase relating to the
Property or any interest therein. There are no unrecorded or undisclosed
documents or other matters which affect title to the Property other than the
Tenant Leases. Subject to the Tenant Leases, Seller has enjoyed the continuous
and uninterrupted quiet possession, use and operation of the Property, without
material complaint or objection by any person.
4.1.3    Seller is not a “foreign person” within the meaning of Section 1445(f)
of the Internal Revenue Code of 1986, as amended (the “Code”).
4.1.4    Neither Seller nor any of its affiliates, nor any of their respective
partners, members, shareholders or other equity owners, and none of their
respective employees, officers, directors, representatives or agents is, nor
will they become, a person or entity with whom United States persons or entities
are restricted from doing business under regulations of the Office of Foreign
Asset Control (“OFAC”) of the Department of the Treasury (including those named
on OFAC’s Specially Designated and Blocked Persons List) or under any statute,
executive order (including, without limitation, the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action,
and is not and will not engage in any dealings or transactions or be otherwise
associated with such persons or entities.
4.1.5    No authorization, consent or approval of any governmental authority
(including, without limitation, courts) is required for the execution and
delivery by Seller of this Agreement or the performance of its obligations
hereunder.







 
7

--------------------------------------------------------------------------------



4.1.6    There are no actions, suits or proceedings pending, or, to the best of
Seller’s knowledge, threatened against (i) the Property or any portion thereof,
or (ii) Seller.
4.1.7    Seller has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Seller’s creditors, (iii) suffered the
appointment of a receiver to take possession of all or substantially all of
Seller’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Seller’s assets, (v) admitted in writing its inability
to pay its debts as they come due or (vi) made an offer of settlement, extension
or composition to its creditors generally.
4.1.8    Neither the execution, delivery or performance of this Agreement nor
compliance herewith (i) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (a) the
articles of incorporation and by-laws or other organization certificate and/or
partnership or operating agreement of Seller or (b) any law or any order, writ,
injunction or decree of any court or governmental authority, or (ii) results in
the creation or imposition of any lien, charge or encumbrance upon its property
pursuant to any such agreement or instrument.
4.1.9    Seller has not entered into any material commitments or agreements with
any governmental authorities or agencies affecting the Property.
4.1.10    There are no pending or, to the best of Seller’s knowledge, threatened
condemnation proceedings relating to the Property.
4.1.11    Seller has delivered or made available to Buyer true and complete
copies of the Tenant Leases. As of the Effective Date and except as disclosed on
the Seller’s rent roll or on Schedule 4.1.11 attached hereto: (i) the list of
Tenant Leases set forth on Exhibit “B” attached hereto is true, correct and
complete as of the Effective Date, (ii) each of the Tenant Leases is in full
force and effect, (iii) Seller is “landlord” or “lessor” under the Tenant Leases
and is entitled to assign to Buyer, without the consent of any party, the Tenant
Leases, (iv) neither Seller nor, to Seller’s knowledge, any Tenant is in default
under its respective Tenant Lease, and (v) there exists no condition or
circumstance or written notice of any condition or circumstance which, with the
passage of time, would constitute a default under any of the Tenant Leases by
any party. No tenant has asserted any claim of offset or other defense in
respect of its or Seller’s obligations under its respective Tenant Lease. No
tenant has (i) filed for bankruptcy or taken any similar debtor-protection
measure, (ii) discontinued operations at the Property or (iii) given notice of
its intention to do any of the foregoing.
4.1.12    Seller has delivered or made available to Buyer true and complete
copies of all Contracts. Seller has not, within the last year, received any
written notice of any default under any Contract that has not been cured or
waived.
4.1.13    There are no tenant improvement allowances, non-monetary tenant
improvement obligations of Landlord, leasing commissions and/or rent concessions
with respect to the current term of any Tenant Lease.
4.1.14    Seller has not received any written notice from, and to Seller’s
knowledge, there are no grounds for, any association, declarant or easement
holder requiring the correction



 
8

--------------------------------------------------------------------------------



of any condition with respect to the Property, or any part thereof, by reason of
a violation of any other restrictions or covenants recorded against the
Property. Seller is not in default under any such document, nor, to Seller’s
knowledge, is any other party subject to such document.
4.1.15    To Seller’s knowledge, there are no material defects in the structural
elements of the Improvements.
4.1.16    Seller has not received any written notice from any governmental
agency requiring the correction of any condition with respect to the Property,
or any part thereof, by reason of a violation of any applicable federal, state,
county or municipal law, code, rule or regulation (including those respecting
the Americans With Disabilities Act), which has not been cured or waived.
4.1.17    There is no pending request, application or proceeding to alter or
restrict the zoning or other use restrictions applicable to the Property. To
Seller’s knowledge, there is no plan, study or effort by any governmental
authority or agency or any private party or entity that in any way affects or
would affect the authorization of the current use and operation of the Property.
4.1.18    Seller has not received any written notice of an intention to revoke
any certificate of occupancy, license, or permit issued in connection with the
Property.
4.1.19    To Seller’s knowledge, except as disclosed in any environmental
reported provided to or obtained by Buyer, there are no Hazardous Materials (as
defined below) stored on, incorporated into, located on, present in or used on
the Property in violation of, and requiring remediation under, any laws,
ordinances, statutes, codes, rules or regulations. For purposes of this
Agreement, the term “Hazardous Materials” shall mean any substance which is or
contains: (i) any “hazardous substance” as now or hereafter defined in
Section 101(14) of the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. Section 9601 et seq.) (“CERCLA”) or
any regulations promulgated under CERCLA; (ii) any “hazardous waste” as now or
hereafter defined in the Recourse Conservation and Recovery Act (42 U.S.C.
Section 6901 et seq.) (“RCRA”) or regulations promulgated under RCRA; (iii) any
substance regulated by the Toxic Substances Control Act (15 U.S.C. Section 2601
et. seq.); (iv) gasoline, diesel fuel or other petroleum hydrocarbons;
(v) asbestos and asbestos containing materials, in any form, whether friable or
non-friable; (vi) polychlorinated biphenyls; (vii) radon gas: and (viii) any
additional substances or materials which are now or hereafter classified or
considered to be hazardous or toxic under any laws, ordinances, statutes, codes,
rules, regulations, agreements, judgments, orders and decrees now or hereafter
enacted, promulgated, or amended, of the United States, the state, the county,
the city or any other political subdivision in which the Property is located and
any other political subdivision, agency or instrumentality exercising
jurisdiction over the owner of the Property, the Property or the use of the
Property relating to pollution, the protection or regulation of human health,
natural resources or the environment, or the emission, discharge, release or
threatened release of pollutants, contaminants, chemicals or industrial, toxic
or hazardous substances or waste into the environment (including, without
limitation, ambient air, surface water, ground water or land or soil). Seller
has received no notice that the Property or any portion thereof contains any
form of toxic mold. No treatment has been undertaken by Seller with respect to



 
9

--------------------------------------------------------------------------------



termite or similar infestation, fungi, or dry rot on the Real Property other
than normal periodic service, and to Seller’s knowledge, there is no damage to
any portion of the Property from termite or similar infestation, fungi or dry
rot.
4.1.20    There are no claims pending or Seller’s unpaid bills which would
result in the creation of any lien on the Real Property for any improvements
completed or in progress, including, but not limited to, water, sewage, street
paving, electrical or power improvements. There are no delinquent bills or
claims in connection with any Seller repair of the Real Property or other work
or material purchased by Seller in connection with the Property which will not
be paid by or at the Closing or placed in escrow pursuant to the provisions of
this Agreement.
4.1.21    Seller has received no written notices from any insurance company
issuing any policy of insurance covering the Real Property requesting the
performance of any work with respect to the Land or the Improvements located
thereon which has not been fully complied with.
4.1.22    Seller has not received any written notice relating to the operation
of the Property from any agency, board, commission, bureau or other
instrumentality of any government, whether federal, state or local, that, Seller
is not in compliance in all material respects with all applicable statutes,
rules, regulations and requirements of all federal, state and local commissions,
boards, bureaus and agencies having jurisdiction over Seller and the Land and
Improvements. With respect to the Property, Seller has filed all reports, data
and other information required to be filed with such commissions, boards,
bureaus and agencies where a failure to file would have a material adverse
effect on the transactions contemplated hereby or the intended operation of the
Land and Improvements.
4.1.23    Seller shall promptly notify Buyer, in writing, of any event or
condition known to Seller which occurs prior to the Closing, which causes a
change in the facts relating to, or the truth of, any of the representations or
warranties.
4.1.24    The Loan Documents: (i) are set forth on Schedule 4.1.24; (ii) true
and complete copies thereof have been provided to the Buyer as part of the
Property Information; and (iii) have not been modified except as disclosed on
Schedule 4.1.24. There has been no uncured default by any party to the Loan
Documents.
4.1.25    Except as otherwise provided herein, all information given by Seller
to Buyer in this Agreement or in connection with the transactions contemplated
hereunder shall be true and accurate in every material respect as of the date
hereof and at the Closing, the foregoing representations and warranties of
Seller shall be remade as of the Closing Date, and Seller has not failed to
disclose any fact to Buyer necessary to make the statements herein or otherwise
provided in connection with the transactions contemplated hereunder not
misleading in any material respect. Seller shall promptly inform Buyer in
writing if there occurs any (i) material adverse change in the condition,
financial or otherwise, of the Property, or the operation thereof, at any time
prior to the Closing Date or (ii) if any information, document, agreement or
other material delivered to Buyer is amended, superseded, modified or
supplemented. As used herein, “to Seller’s knowledge” shall be deemed to mean
the knowledge of Seller’s property manager.





 
10

--------------------------------------------------------------------------------



4.2    Buyer’s Representations. Buyer makes the following representations and
warranties to Seller that, to the best of Buyer’s knowledge:
4.2.1    Buyer is a duly formed and validly existing limited liability company
in good standing under the laws of the State of Delaware.
4.2.2    Buyer has full right, power and authority and is duly authorized to
enter into this Agreement and, as of the Closing Date, to perform each of these
covenants to be performed by Buyer hereunder and to execute and deliver and to
perform its obligations under all documents required to be executed and
delivered by it pursuant to this Agreement and this Agreement constitutes the
valid and legally binding obligation of Buyer, enforceable against Buyer in
accordance with its terms.
4.3    Survivability of Representations and Warranties. The representations and
warranties of Seller and Buyer set forth in this Agreement are remade as of the
Closing Date and shall not be deemed to be merged into or waived by the
instruments of Closing and shall survive after the Closing Date for a period of
six (6) months.
4.4    Property Conveyed “As Is”. Except as may be expressly represented herein,
in the exhibits attached hereto and in the documents to be executed and
delivered by Seller to Buyer at Closing, Buyer agrees that the Property shall be
sold, and Buyer shall accept possession of the Property at Closing on an
“as-is-where-is” basis.
4.5    Seller Covenants Prior to Closing.
4.5.1    Leasing Activities. Seller shall not, from and after the Effective
Date, enter into any lease affecting the Property or any modification or
amendment thereto, or consent to any sublease under a lease, in each case,
without the prior written consent of Buyer, which consent shall not be
unreasonably withheld. Seller shall copy Buyer on any and all correspondence
received from or sent to tenants regarding the Tenant Leases.
4.5.2    Property Contracts. Seller shall not, from and after the Effective
Date, enter into any new service contracts for the Property or modifications,
renewals or terminations of any existing Contracts, without the written consent
of Buyer, which consent shall not be unreasonably withheld.
4.5.3    Conducting Business. At all times prior to Closing, Seller shall
continue to (i) conduct business with respect to the Property in the same manner
in which said business has been heretofore conducted and (ii) insure the
Property substantially as it is currently insured and in accordance with the
requirements of any mortgage or deed of trust affecting the Property.
4.5.4    Encumbrances. At all times prior to Closing, Seller shall not sell,
mortgage, pledge, encumber, hypothecate or otherwise transfer or dispose of all
or any part of the Property or any interest therein without the prior written
consent of Buyer, which may be given or withheld in Buyer’s sole and absolute
discretion; and Seller shall not consent to, approve or otherwise take any
action with respect to zoning or any other governmental rules or regulations
presently applicable to all or any part of the Property.



 
11

--------------------------------------------------------------------------------



4.5.5    Monthly Operating Statements. Seller shall provide Buyer with a copy of
the monthly operating statement for the operation of the Property on or before
the day which is ten (10) days after the end of each month, commencing with the
month during which the Effective Date occurs and continuing for each full
calendar month thereafter until the Closing Date.
4.5.6    Compliance with Laws and Regulations. At all times prior to Closing,
Seller shall not knowingly take any action that would result in a failure to
comply in all material respects with all applicable statutes, rules, regulations
and requirements of all federal, state and local commissions, boards, bureaus
and agencies applicable to the Real Property, it being understood and agreed
that prior to Closing, Seller will have the right to contest any of the same.
4.5.7    Continued Performance. Seller will not take or cause to be taken any
action or fail to perform any obligation which would cause any of the
representations or warranties contained in this Agreement to be untrue as of the
Closing Date. Further, Seller shall immediately notify Buyer, in writing, of any
event or condition known to Seller that occurs prior to Closing and causes a
change in the facts relating to, or the accuracy of, any of the representations
or warranties of Seller contained in this Agreement.
4.5.8    Estoppels. Seller shall use commercially reasonable efforts to obtain
the Tenant Estoppels described in Section 5.4.2 and the estoppels described in
Section 5.4.3.
4.5.9    At all times prior to Closing, Seller shall comply in all material
respects with the terms of the Loan Documents. Seller shall not amend the Loan
Documents and/or enter into any new documents relating in any way to the Loan,
in each case, without the prior approval of Buyer, which may be withheld in
Buyer’s sole and absolute discretion. Seller shall copy Buyer on any and all
correspondence received or sent with respect to the Loan.
4.5.10    Cooperation with S-X 3-14 Audit and Comfort Letter. The Seller
acknowledges that it is Buyer’s intention that the ultimate acquirer of the
Property will be affiliated with a publicly registered company (“Registered
Company”).  The Seller acknowledges that it has been advised that if such
acquirer is affiliated with a Registered Company, such Registered Company (and
such acquirer) are required to make certain filings with the Securities and
Exchange Commission (the “SEC Filings”) that relate to the most recent
pre-acquisition fiscal year (the “Audited Year”) and the current fiscal year
through the date of acquisition (the “Stub Period”) for the Property. To assist
Buyer and Registered Company in preparing the SEC Filings, the Seller covenants
and agrees no later than five (5) Business Days after the Effective Date, Seller
shall provide Buyer and the Registered Company with the following information
(to the extent such items are not duplicative of items contained in the Property
Information): (i) access to (at Seller’s property manager’s office) bank
statements for the Audited Year and Stub Period; (ii) rent roll as of the end of
the Audited Year and Stub Period; (iii) operating statements for the Audited
Year and Stub Period; (iv) access to (at Seller’s property manager’s office) the
general ledger for the Audited Year and Stub Period; (v) cash receipts schedule
for each month in the Audited Year and Stub Period; (vi) access to (at Seller’s
property manager’s office) invoice for expenses and capital improvements in the
Audited Year and Stub Period; (vii) accounts payable ledger and accrued expense
reconciliations; (viii) check register for the 3-months following the Audited
Year and Stub Period; (ix) all leases and 5-year



 
12

--------------------------------------------------------------------------------



lease schedules; (x) copies of all insurance documentation for the Audited Year
and Stub Period and (xi) copies of accounts receivable aging as of the end of
the Audited Year and Stub Period along with an explanation for all accounts over
30 days past due as of the end of the Audited Year and Stub Period. In addition,
no later than five (5) Business Days prior to the Closing Date, Seller shall
provide to Buyer: (1) a signed representation letter in the form attached hereto
as Exhibit “G”; (2) a signed audit request letter in the form attached hereto as
Exhibit “H”; and (3) a signed audit response letter from Seller’s attorney in
the form attached hereto as Exhibit “I”. In the event Buyer’s auditors are
required to produce a comfort letter and the auditors require supporting
financial documentation for such comfort letter, Seller agrees to reasonably
cooperate to provide such documentation in response to reasonable requests for
such documentation; provided, however, Seller shall only be required to produce
documentation in its possession, Seller shall not be required to make any
representations or warranties regarding the documentation, and Buyer shall
reimburse Seller for any actually incurred out-of-pocket costs in producing such
documentation. Seller also agrees to reasonably cooperate with Buyer to obtain a
comfort letter, as may be requested by Buyer.
4.6    Indemnifications.
4.6.1    Seller’s Indemnity. In addition to any other applicable rights under
this Agreement, Seller agrees to indemnify, defend and hold Buyer and its
officers, directors, partners, members, agents, employees, affiliates,
attorneys, heirs, successors and assigns (collectively, “Buyer’s Indemnified
Parties”) harmless from and against any and all liabilities, liens, claims,
damages, costs, expenses, suits or judgments paid or incurred by any of Buyer’s
Indemnified Parties and all expenses related thereto, including, without
limitation, court costs and reasonable attorneys’ fees arising out of or in any
way connected or related to (i) the ownership, maintenance, or operation of the
Property and accruing prior to Closing or (ii) any liability arising because of
a breach of lease, breach of contract or other matter related to the Property
(including without limitation the Loan Documents) which occurred or arose or is
alleged to have occurred or arisen prior to Closing and which is not solely due
to actions taken by Buyer. The indemnities set forth in this Section shall
survive Closing without limitation. Provided, however, that the indemnities set
forth in this Section shall not apply to the extent of any item that by this
Agreement specifically becomes the obligation of Buyer after the Closing
pursuant to the terms and conditions of this Agreement.
4.6.2    Buyer’s Indemnity. In addition to any other applicable rights under
this Agreement, Buyer agrees to indemnify, defend and hold Seller and its
officers, directors, partners, members, agents, employees, affiliates,
attorneys, heirs, successors and assigns (collectively, “Seller’s Indemnified
Parties”) harmless from and against any and all liabilities, liens, claims,
damages, costs, expenses, suits or judgments paid or incurred by any of Seller’s
Indemnified Parties and all expenses related thereto, including, without
limitation, court costs and reasonable attorneys’ fees arising out of or in any
way connected or related to (i) the ownership, maintenance, or operation of the
Property and arising from events or conditions that occur entirely after the
Closing, or (ii) any liability arising because of a breach of lease, breach of
contract or other matter related to the Property which occurred or is alleged to
have occurred after Closing and which is not solely due to actions taken by
Seller. The indemnities set forth in this Section shall survive Closing without
limitation. Provided, however, that the indemnities set





 
13

--------------------------------------------------------------------------------



forth in this Section shall not apply to the extent of any item that
specifically remains the obligation of Seller after the Closing pursuant to the
terms and conditions of this Agreement.
ARTICLE 5
CLOSING
5.1    Escrow Agent. The Closing shall occur through the Escrow opened at the
Escrow Agent. Escrow Agent is designated, authorized and instructed to act as
Escrow Agent pursuant to the terms of this Agreement.
5.2    Escrow Instructions; Opening of Escrow. This Agreement shall constitute
initial escrow instructions to Escrow Agent. The parties shall execute any
additional escrow instructions reasonably required by Escrow Agent to consummate
the transaction provided for herein; provided, however, such additional escrow
instructions shall not modify the provisions of this Agreement, unless such
instructions (i) clearly identify the specific provisions being modified;
(ii) state the modification in full; and (iii) are signed by both parties. The
parties shall open escrow by delivering an executed copy of this Agreement
executed by Buyer and Seller to Escrow Agent. Upon receipt of the Agreement,
Escrow Agent shall acknowledge the opening of escrow as described below and its
agreement to act as the Escrow Agent hereunder by: (1) executing the Consent of
Escrow Agent attached hereto; and (2) delivering a copy of the executed Consent
to Seller and Buyer.
5.3    Closing. The Closing shall take place on the Closing Date, as the same
may be adjusted, provided all conditions to the Closing have been satisfied or
duly waived.
5.4    Conditions Precedent Favoring Buyer. In addition to any other conditions
precedent in favor of Buyer as may be expressly set forth elsewhere in this
Agreement, Buyer’s obligations under this Agreement are subject to the timely
fulfillment of the conditions set forth in this Section 5.4 on or before the
Closing Date, or such earlier date as is set forth below. Each condition may be
waived in whole or in part only, by written notice of such waiver from Buyer to
Seller, in Buyer’s sole and absolute discretion.
5.4.1    No later than five (5) Business Days prior to the Closing Date, Seller
shall have obtained estoppel certificates (each a “Tenant Estoppel”) executed by
each of the “Major” Tenants under the Tenant Leases. Each Tenant Estoppel shall
be in a form substantially similar to Exhibit “D” attached hereto. Such Tenant
Estoppels shall be consistent with the respective Tenant Lease, shall not reveal
any default by Seller and/or Tenant, any right to offset rent by the tenant, or
any claim of the same, be dated no earlier than thirty (30) days prior to
Closing and shall be otherwise reasonably acceptable to Buyer. For the purposes
of this Section, a “Major” Tenant Lease shall mean any lease containing more
than 2,500 sq. ft of leasable space.
5.4.2    On the Closing Date, all of the representations and warranties of
Seller set forth in Section 4 hereof shall be true, accurate and complete in all
material respects.
5.4.3    At Closing, the Title Company shall issue to Buyer an ALTA 2006
extended coverage Owner’s Policy of Title Insurance (“Title Policy”) insuring
Buyer’s fee simple title to the Land and Improvements, for the sum equal to the
Purchase Price, conforming to the Required Title Condition set forth in Section
2.2 above and containing such endorsements



 
14

--------------------------------------------------------------------------------



as Buyer shall have reasonably required, provided Buyer, at its sole cost and
expense, has obtained a survey satisfactory to the Title Company which allows
the issuance of the Title Policy with extended coverage.
5.4.4    There shall have been no material adverse change in the physical
condition of the Property from the end of the Due Diligence Period through the
Closing Date.
5.4.5    Within sixty (60) days of the Effective Date: the parties shall have
obtained the consent of Existing Lender to the Loan Assumption, and Buyer, in
its sole and absolute discretion, shall have approved documents memorializing
the Loan Assumption, including, without limitation, such modifications to the
Loan Documents as Buyer may reasonably require (the “Loan Assumption
Documents”).
5.4.6    The conditions set forth in this Section 5.4 are solely for the benefit
of Buyer and may be waived only by Buyer in writing, in Buyer’s sole and
absolute discretion. At all times Buyer has the right to waive any condition by
giving written notice of such waiver to Seller and Escrow Agent. Such waiver or
waivers must be in writing to Seller. In the event of a failure to satisfy the
conditions precedent set forth in this Section 5.4 Buyer may terminate the
entirety of this Agreement upon written notice to Seller, in which event the
entire Deposit shall be promptly returned to Buyer, all Property Information
shall be returned to Seller and the parties shall have no further obligations,
except those which expressly survive termination of this Agreement.
5.5    Conditions Precedent Favoring Seller. In addition to any other condition
precedent in favor of Seller as may be expressly set forth elsewhere in this
Agreement, Seller’s obligations under this Agreement are expressly subject to
the timely fulfillment of the conditions set forth in this Section 5.5 on or
before the Closing Date, or such earlier date as is set forth below. Each
condition may be waived in whole or part only by written notice of such waiver
from Seller to Buyer and written acceptance of such waiver by Buyer.
5.5.1    Buyer performing and complying in all material respects with all of the
terms of this Agreement to be performed and complied with by Buyer prior to or
at the Closing.
5.5.2    On the Closing Date, all of the representations of Buyer set forth in
this Agreement shall be materially true, accurate and complete.
5.5.3    The Buyer’s assumption of the Loan and the Existing Lender’s full and
complete release of the Seller (Borrower) and all guarantors from those
liabilities under the Loan or any documents executed in connection with the Loan
related to Buyer’s ownership of the Property. For the avoidance of doubt, Buyer
shall not be obligated to secure a release of the Seller or its guarantors from
any liabilities related to Seller’s period of ownership, including, but not
limited to, environmental liabilities.
5.6    Seller’s Deliveries. At the Closing or on the date otherwise specified
below, Seller shall deliver or cause to be delivered to Buyer, at Seller’s sole
expense, each of the following items:





 
15

--------------------------------------------------------------------------------



5.6.1    A duly executed and acknowledged covenant deed (the “Deed”) that
conveys marketable title to the Real Property and Improvements to Buyer and in
substantially the same form as Exhibit “E” attached hereto and that is otherwise
recordable in the jurisdiction where the Property is located.
5.6.2    Two (2) counterpart signatures to a bill of sale, assignment and
assumption of leases and contracts for the Property duly and originally executed
and acknowledged by Seller, in the form attached hereto as Exhibit “F”, which
shall transfer, convey, sell, assign and set over to Buyer all of Seller’s
right, title and interest in and to the: (i) the Personal Property; (ii) Tenant
Leases; (iii) the Warranties and Permits; and (iv) any Contracts Buyer elects to
assume in accordance with the terms of this Agreement (the “Bill of Sale”).
5.6.3    Counterpart signatures to the Loan Assumption Documents in the number
required by the Existing Lender.
5.6.4    Originals of all Tenant Leases (and all amendments, if any).
5.6.5    All keys in Seller’s possession to all locks on the Property and all
documents in the possession of Seller pertaining to each tenant, including all
applications, correspondence and credit reports.
5.6.6    A non-foreign person affidavit sworn to by Seller as required by
Section 1445 of the Code.
5.6.7    A Tenant Notice (as defined below) for each Tenant Lease.
5.6.8    Such evidence, documents, affidavits and indemnifications as may be
reasonably required by the Title Company as a precondition to the issuance of
the Title Policy relating to: (i) mechanics’ or materialmen’s liens;
(ii) parties in possession; (iii) the status and capacity of Seller and the
authority of the person or persons who are executing the various documents on
behalf of Seller in connection with the sale of the Property; and/or (iv) any
other matter reasonably required to enable the Title Company to issue the Title
Policy and endorsements thereto.
5.6.9    Originals of all documents in the possession of Seller relating to the
operation of the Property including all operating statements, permits, licenses,
approvals, plans, specifications, guaranties and/or warranties, all third party
reports, appraisals, environmental site assessments, property condition reports,
property inspections and surveys.
5.6.10    A duly executed Closing Statement (as defined below) reflecting the
adjustments and prorations required by this Agreement.
5.6.11    Such evidence or documents as may reasonably be required by Buyer
evidencing the power and authority of the Seller and its respective constituent
owners and the due authority of, and execution and delivery by, any person or
persons who are executing any of the documents required in connection with the
sale of the Property.





 
16

--------------------------------------------------------------------------------



5.6.12    Such other instruments as may be reasonably required to consummate the
transactions contemplated by this Agreement.
5.7    Buyer’s Deliveries. At the Closing, Buyer shall deliver to Seller the
following items:
5.7.1    Immediately available federal funds sufficient to pay the Purchase
Price (less the Deposit and any prorations or credits required by this
Agreement) and Buyer’s share of all escrow costs and closing expenses.
5.7.2    Two (2) counterpart signatures to the Bill of Sale and a duly executed
Closing Statement.
5.7.3    Counterpart signatures to the Loan Assumption Documents in the number
required by the Existing Lender.
5.7.4    Such evidence or documents as may reasonably be required by the Title
Company evidencing the status and capacity of Buyer and the authority of the
person or persons who are executing the various documents on behalf of Buyer in
connection with the purchase of the Property.
5.7.5    Such other instruments as may be reasonably required to consummate the
transactions contemplated by this Agreement.
5.8    Costs, Prorations and Credits.
5.8.1    Closing Costs. Buyer and Seller shall each pay their own legal fees
related to the preparation of this Agreement and, except as otherwise provided
herein, all documents required to settle the transaction contemplated hereby.
Except as otherwise provided herein, Buyer shall pay (i) all costs associated
with its investigation of the Property, including the cost of appraisals,
architectural, engineering, survey, credit and environmental reports, (ii) all
title insurance premiums for extended coverage under the Title Policy and any
endorsements to the Title Policy required by Buyer, and (iii) all recording
costs associated with the Deed. Seller shall pay (1) all transfer, assumption or
waiver fees associated with any association, declarant or easement holder that
holds any right in the Property, (2) all transfer taxes and documentary stamp
charges, (3) recording fees in connection with the removal of encumbrances, and
(4) the premium for the Title Policy. Buyer and Seller shall share equally the
cost of all escrow charges. Any and all other purchase and sale closing costs
shall be paid in accordance with the custom of the local jurisdiction in which
the Property is located.
5.8.2    Prorations. The following shall be prorated, credited, debited and
adjusted between Seller and Buyer as of 12:01 a.m. on the day of the Closing
(except as otherwise provided) in accordance with this Section. For purposes of
calculating prorations, Buyer shall be deemed to be in title to the Property,
and therefore entitled to the income and responsible for the expenses, for the
entire day upon which the Closing occurs. Except as hereinafter expressly
provided, all prorations shall be done on the basis of a three hundred
sixty-five (365) day year and the actual





 
17

--------------------------------------------------------------------------------



number of days elapsed to the Closing Date or the actual number of days in the
month in which the Closing occurs and the actual number of days elapsed in such
month to the Closing Date, as applicable.
(a)    Rents. Buyer will receive a credit at Closing for all rents collected by
Seller prior to the Closing Date and allocable to the period from and after the
Closing Date based upon the actual number of days in the month. No credit shall
be given Seller for accrued and unpaid rent or any other non-current sums due
from tenants until these sums are paid, and Seller shall retain the right to
collect any such rent provided Seller does not sue to evict any tenants or
terminate any Tenant Leases. Buyer shall cooperate with Seller after the Closing
Date to collect any rent under the Tenant Leases which has accrued as of the
Closing Date; provided, however, Buyer shall not be obligated to sue any tenants
or exercise any legal remedies under the Tenant Leases or to incur any expense
over and above its own regular collection expenses. All payments collected from
tenants after the Closing Date shall first be applied to the month in which the
Closing occurs, then to any rent due to Buyer for the period after the Closing
Date and finally to any rent due to Seller for the periods prior to Closing
Date; provided, however, notwithstanding the foregoing, if Seller collects any
payments from tenants after the Closing Date through its own collection efforts,
Seller may first apply such payments to rent due Seller for the period prior to
the Closing Date.
(b)    CAM Expenses. To the extent that tenants are reimbursing the landlord for
common area maintenance and other operating expenses (collectively, “CAM
Charge(s)”), CAM Charges shall be prorated at Closing as of the Closing Date on
a lease-by-lease basis with each party being entitled to receive a portion of
the CAM Charges payable under each Tenant Lease for the CAM Lease Year (as
defined below) in which Closing occurs, which portion shall be equal to the
actual CAM Charges incurred during the party’s respective periods of ownership
of the Property during the CAM Lease Year. As used herein, the term “CAM Lease
Year” means the twelve (12) month period as to which annual CAM Charges are owed
under each Tenant Lease. Seller shall be responsible for the CAM Charges
reconciliation on a lease-by-lease basis for their ownership period within the
CAM Lease Year up to, but not including, the Closing Date. Buyer shall be
responsible for the CAM Charges reconciliation on a lease-by-lease basis for
their ownership period within the CAM Lease Year including the Closing Date. In
the event of any expenses, i.e. property taxes, where a proration was based upon
an estimate for the year of Closing, a post closing “true up” will be performed
for the actual expense to determine Seller and Buyer obligation for their
ownership period for the year of Closing. Each party will be responsible for any
CAM Charges “true up” necessary to the extent that any Tenant Lease provides for
a “true up”.
(c)    Property Taxes. Seller shall pay in full on or before the Closing all
real estate taxes and any installments of assessments (general or special),
which are due as of the Closing. Current real estate taxes and installments of
assessments shall be prorated as of the Closing on a due date basis and taxes
and assessments shall be deemed paid in advance for proration purposes. Future
installments of special assessments, if any, shall be paid by Buyer.
(d)    Private Assessments. Payments due under any assessments imposed by
private covenant shall be prorated as of the Closing.





 
18

--------------------------------------------------------------------------------



(e)    Operating Expenses. All operating expenses (including all charges under
the Contracts and agreements assumed by Buyer) shall be prorated, and as to each
service provider, operating expenses payable or paid to such service provider in
respect to the billing period of such service provider in which the Closing
occurs (the “Current Billing Period”), shall be prorated on a per diem basis
based upon the number of days in the Current Billing Period prior to the Closing
Date and the number of days in the Current Billing Period from and after the
Closing Date, and assuming that all charges are incurred uniformly during the
Current Billing Period. If actual bills for the Current Billing Period are
unavailable as of the Closing Date, then such proration shall be made on an
estimated basis based upon the most recently issued bills, subject to
readjustment upon receipt of actual bills.
(f)    Items Not Prorated. Seller and Buyer agree that (i) on the Closing Date,
the Property will not be subject to any financing arranged by Seller, except for
the Existing Loan; (ii) none of the insurance policies relating to the Property
will be assigned to Buyer and Buyer shall be responsible for arranging for its
own insurance as of the Closing Date; and (iii) utilities, including telephone,
electricity, water, and gas, shall be read on the Closing Date and Buyer shall
be responsible for all the necessary actions needed to arrange for utilities to
be transferred to the name of Buyer on the Closing Date, including the posting
of any required deposits and Seller shall be entitled to recover and retain from
the providers of such utilities any refunds or overpayments to the extent
applicable to the period prior to the Closing Date, and any utility deposits
which it or its predecessors may have posted. Accordingly, there will be no
prorations for debt service, insurance or utilities. In the event a meter
reading is unavailable for any particular utility, such utility shall be
prorated in the manner provided in Section 5.8.2(e).
(g)    Other Items. All other items customarily prorated or required by any
other provision of this Agreement to be prorated or adjusted.
5.8.3    Credits.
(a)    Security Deposits. The Buyer shall receive a credit at Closing from the
Seller in the amount of the sum of: (i) the tenant deposits under the Tenant
Leases; (ii) any and all rent concessions and/or rent abatements which related
to the current terms of the Tenant Leases and are unpaid, unapplied and/or
unutilized; (iii) any and all tenant improvement allowances which relate to the
current terms of the Tenant Leases and any prospective leases under negotiation
as of the Effective Date and are unpaid, unapplied and/or unutilized; and (iv)
the cost, as estimated by the parties in their reasonable discretion, of any and
all non-monetary tenant inducement obligations of the Seller, as landlord or
lessor under the Tenant Leases, which relate to the current terms of the Tenant
Leases (e.g., painting and carpeting) and are unperformed.
(b)    Leasing Commissions. The Buyer shall receive a credit at Closing from the
Seller in the amount of any and all leasing commissions which relate to the
current term of the Tenant Leases and are unpaid and any prospective leases
under negotiation as of the Effective Date.
5.8.4    Calculation / Re-prorations. The Escrow Agent shall prepare and deliver
to Seller and Buyer no later than three (3) business days prior to the Closing
Date an





 
19

--------------------------------------------------------------------------------



estimated closing statement which shall set forth all costs payable, and the
prorations and credits provided for in this Agreement. Seller shall prepare and
deliver to Escrow Agent all such information necessary in order for Escrow Agent
to prepare and deliver the closing statement to Seller and Buyer in accordance
with the foregoing provision. Any item which cannot be finally prorated because
of the unavailability of information shall be tentatively prorated on the basis
of the best data then available and adjusted when the information is available
in accordance with this subsection. Buyer and Seller shall notify the Escrow
Agent and each other of any items which they dispute and the parties shall
attempt in good faith to reconcile any differences not later than one (1) day
before the Closing Date. The estimated closing statement as adjusted as
aforesaid and approved in writing by the parties shall be referred to therein as
the “Closing Statement”. If the prorations and credits made under the Closing
Statement shall prove to be incorrect or incomplete for any reason, then either
party shall be entitled to an adjustment to correct the same; provided, however,
that any adjustment shall be made, if at all, within sixty (60) days after the
Closing Date except with respect to CAM Charges, taxes and assessments, in which
case such adjustment shall be made within sixty (60) days after the information
necessary to perform such adjustment is available), and if a party fails to
request an adjustment to the Closing Statement by a written notice delivered to
the other party within the applicable period set forth above (such notice to
specify in reasonable detail the items within the Closing Statement that such
party desires to adjust and the reasons for such adjustment), then the
prorations and credits set forth in the Closing Statement shall be binding and
conclusive against such party.
5.8.5    Loan Assumption. Buyer shall receive a credit at Closing in an amount
equal to the sum of the unpaid principal balance of the Loan, and any interest
or default interest which has accrued and is assumed by Buyer and due and/or
payable to Existing Lender on the Closing Date. Seller shall receive a credit at
Closing in an amount equal to the sum of any and all Loan reserves that are
transferred to Buyer at Closing.
5.8.6    Indemnification. Buyer and Seller shall each indemnify, protect, defend
and hold the other harmless from and against any claim in any way arising from
the matters for which the other receives a credit or otherwise assumes
responsibility pursuant to this Section.
5.8.7    Survival. The provisions of this Section 5.8 shall survive the Closing.
5.9    Distribution of Funds and Documents. At the Closing, Escrow Agent shall
do each of the following:
5.9.1    Payment of Encumbrances. Pay the amount of those monetary liens that
are not permitted as part of the Required Title Condition, utilizing proceeds of
the Purchase Price to which Seller shall be entitled upon Closing and funds (if
any) deposited in Escrow by Seller.
5.9.2    Non-Recorded Documents. Deliver by overnight courier (or as otherwise
requested by the intended recipient): (i) the Title Policy to Buyer; (ii) each
other non-recorded document received hereunder to the payee or person acquiring
rights thereunder or for whose benefit said document was acquired; (iii) a copy
of each recorded document, conformed to show the recording data thereon, to each
party; and (iv) a fully executed original of each other closing document.





 
20

--------------------------------------------------------------------------------



5.9.3    Distribution of Funds. Deliver (i) to Seller, or order, the cash
portion of the Purchase Price, adjusted for prorations, charges and other
credits and debits provided for herein; and (ii) to Buyer, or order, any excess
funds delivered to Escrow Agent by Buyer. Such funds shall be delivered by wire
transfer or cashier’s check in accordance with instructions for Seller and
Buyer; if no instructions are given, Escrow Agent shall deliver such funds by
Escrow Agent’s check via overnight courier (or as otherwise requested by the
intended recipient) to the appropriate party at the address set forth for notice
in this Agreement.
5.10    Completion of Documents. Escrow Agent is authorized to insert the date
of Closing and otherwise to complete the documents deposited in Escrow, where
appropriate and consistent with this Agreement.
5.11    Possession and Tenant Notices. Possession of the Property shall be
delivered to Buyer by Seller at the Closing, subject only to the Tenant Leases
and rights arising under the matters set forth in the Preliminary Report and
permitted as part of the Required Title Condition. Seller and Buyer covenant and
agree to execute at Closing a written notice of the acquisition of the Property
by Buyer, in sufficient copies for transmittal to each tenant affected by the
sale and purchase of the Property and properly addressed to each tenant. Such
notice shall be prepared by Buyer, at Buyer’s sole cost and expense, and
approved by Seller, in its reasonable discretion, and shall notify the tenant of
the sale and transfer and shall contain appropriate instructions relating to the
payment of future rentals, the giving of future notices and other matters
reasonably required by Buyer or required by law (each, a “Tenant Notice”).
Unless a different procedure is required by applicable law, in which event such
law shall be controlling, Buyer agrees to transmit or otherwise deliver such
letters to the tenants under the Tenant Leases promptly after the Closing.
ARTICLE 6
TERMINATION AND DEFAULT
6.1    Buyer Default. If Buyer fails to perform any of its material obligations
or is otherwise in default hereunder, then, upon written notice from Seller to
Buyer: (i) this Agreement shall terminate; (ii) the Deposit shall be paid to and
retained by Seller as liquidated damages (excluding any damages related to
Buyer’s indemnification obligations hereunder); and (iii) Seller and Buyer shall
have no further obligations to each other, except those which survive the
termination of this Agreement. Buyer and Seller acknowledge that the damages to
Seller in the event of such a breach of this Agreement by Buyer would be
difficult or impossible to determine, that the amount of the Deposit represents
the parties’ best and most accurate estimate of the damages that would be
suffered by Seller if the transaction should fail to close and that such
estimate is reasonable under the circumstances existing as of the date of this
Agreement and under the circumstances that Seller and Buyer reasonably
anticipate would exist at the time of such default. Buyer and Seller agree that
Seller’s right to retain the Deposit shall be Seller’s sole remedy, at law and
in equity, for Buyer’s failure to purchase the Property in accordance with the
terms of this Agreement after Seller has performed. Seller hereby waives any
right to an action for specific performance of any provisions of this
Agreement.    
6.2    Seller’s Default. If Seller fails to perform any of its material
obligations or is otherwise in default hereunder or willfully causes the failure
of a condition precedent pursuant to



 
21

--------------------------------------------------------------------------------



Section 5.4 hereof (as applicable, a “Seller Default), Buyer, as its sole and
exclusive remedies, shall elect to either: (i) specifically enforce the terms of
this Agreement without any claim for monetary damages or (ii) demand and be
entitled to an immediate refund of the Deposit in which event the Agreement
shall be deemed fully terminated except for those obligations which survive the
termination of this Agreement.
Notwithstanding any to the contrary in the foregoing, in the event that Buyer
terminates this Agreement prior to the Closing as a result of a material breach
of any of the Seller’s representations and/or warranties under Section 4.1 of
this Agreement, which Seller (i) knew to be false when initially made and was
made with the intent to defraud, or (ii) willfully breached prior to Closing,
then Buyer shall, in addition to the remedy provided above, be entitled to a
reimbursement from Seller of Buyer’s out-of-pocket costs and expenses in
conjunction with the Agreement, including, but not limited to, third-party
report expenses and attorney’s fees, up to a maximum amount of $40,000.00.
Following the Closing, if Buyer, discovers that Seller materially breached any
of the Seller’s representations or warranties under Section 4.1 of this
Agreement, which Seller (i) knew to be false when initially made and was made
with the intent to defraud, or (ii) willfully breached prior to Closing, Buyer
shall be entitled to recover from Seller all damages caused by Seller’s breach.
Buyer’s remedies in this Section 6.2 shall survive any termination of this
Agreement for a period of six (6) months.
ARTICLE 7
CASUALTY DAMAGE OR CONDEMNATION
7.1    Casualty. If the Property is damaged by casualty prior to the Closing and
either (i) the casualty results in loss or damage in an amount valued greater
than One Hundred Fifty Thousand Dollars ($150,000.00); or (ii) the nature of
such casualty results in a circumstance whereby a Tenant under the Tenant Leases
may terminate its Tenant Lease or receive a rent abatement, then Buyer, in its
sole and absolute discretion, shall have the sole option to elect either to:
(a)    acquire the Property as is (without reduction in the Purchase Price),
plus an assignment from Seller without recourse or credit of any insurance
proceeds payable by virtue of such loss or damage plus a credit for any
deductible under said policy and any uninsured loss. If the casualty is
uninsured, Buyer shall receive a credit for the uninsured loss; or
(b)    terminate the entirety of this Agreement upon written notice to Seller,
in which event the entire Deposit shall be promptly returned to Buyer and the
parties shall have no further obligations, except those which expressly survive
termination of this Agreement.
Such right must be exercised within sixty (60) days from earlier of the date
Seller provides Buyer with notice of the loss of the event giving rise to such
right or the date of Buyer’s knowledge of the casualty. If Buyer fails to
provide notice of an election, then Buyer shall have been deemed to elect
(b) above.







 
22

--------------------------------------------------------------------------------



7.2    Condemnation. In the event that a condemnation proceeding shall be
initiated against, or a bona fide threat of condemnation is made against, any
portion of the Property prior to the Closing, then Buyer, in Buyer’s sole and
absolute discretion, may elect either to:
(a)    terminate the entirety of this Agreement upon written notice to Seller,
in which event the entire Deposit shall be promptly returned to Buyer and the
parties shall have no further obligations, except those which expressly survive
termination of this Agreement; or
(b)    close the transaction contemplated by this Agreement.
If Buyer elects to proceed under Section 7.2(b), Buyer shall purchase the
Property in accordance with the terms hereof (without reduction in the Purchase
Price) and Seller shall assign to Buyer at Closing all condemnation proceeds
payable as a result of such condemnation. Buyer shall be deemed to have elected
to proceed under Section 7.2(a) unless, within ninety (90) days from the earlier
of written notice of the condemnation or Buyer’s knowledge thereof, Buyer
provides Seller with written notice that Buyer elects to proceed under
Section 7.2(b).
ARTICLE 8
REAL ESTATE COMMISSION
Buyer and Seller each represent to the other that no broker’s or real estate
commissions or other finder’s fees, other than a commission payable by Seller to
Friedman Integrated Real Estate Solutions (the “Broker”), are or shall be due in
respect to this transaction by reason of any agreement made or which may be
alleged to have been made by Buyer or Seller. At Closing, Seller shall pay all
commissions and fees owed to the Broker pursuant to Seller’s separate agreement
with the Broker. Each party agrees to indemnify and hold harmless the other from
and against any and all claims, demands or the cost or expense thereof,
including reasonable attorney’s fees, arising out of any broker’s commission,
fee or other compensation due or alleged to be due in connection with the
transactions contemplated by this Agreement based upon an agreement alleged to
have been made or other action alleged to have been taken by the indemnifying
party.
ARTICLE 9
MISCELLANEOUS
9.1    Entire Agreement; Third Party Beneficiaries. This Agreement constitutes
the entire agreement between the parties hereto with respect to the transactions
contemplated herein, and it supersedes all prior discussions, understandings or
agreements between the parties. Any and all exhibits and/or schedules attached
hereto are a part of this Agreement and are incorporated herein by reference.
The parties acknowledge and agree that there are no third party beneficiaries of
this Agreement other than Seller’s Indemnified Parties and Buyer’s Indemnified
Parties.
9.2    Binding On Successors and Assigns. Subject to Section 9.3, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.





 
23

--------------------------------------------------------------------------------



9.3    Assignment by Buyer. Subject to Seller’s prior written consent, which
shall not be unreasonably withheld, Buyer shall have the right to assign this
Agreement to any third party or parties, provided however, that any such
assignment shall not relieve Buyer of its liabilities and obligations hereunder.
Buyer shall have the right to assign this Agreement to any affiliate of Buyer
without Seller’s prior written consent provided that such assignment does not
cause any delay, hinderance or require any re-application with respect to the
Loan Assumption.
9.4    Waiver. The excuse or waiver of the performance by a party of any
obligation of the other party under this Agreement shall only be effective if
evidenced by a written statement signed by the party so excusing or waiving. No
delay in exercising any right or remedy shall constitute a waiver thereof, and
no waiver by Seller or Buyer of the breach of any covenant of this Agreement
shall be construed as a waiver of any preceding or succeeding breach of the same
or any other covenant or condition of this Agreement.
9.5    Governing Law. This Agreement shall be governed by and construed under
the internal laws of the State of Michigan without regard to the principles of
conflicts of law.
9.6    Counterparts. This Agreement may be executed in any number of
counterparts and it shall be sufficient that the signature of each party appear
on one or more such counterparts. All counterparts shall collectively constitute
a single agreement. Originals transmitted by facsimile or electronic mail shall
be considered original in all respects.
9.7    Notices. All notices, demands and other communications of any type given
by any party hereunder, whether required by this Agreement or in any way related
to the transaction contracted for herein, shall be void and of no effect unless
given in accordance with the provisions of this Section. All notices shall be in
writing and shall be delivered: (i) by courier; (ii) by Federal Express or other
nationally recognized overnight delivery service; (iii) by facsimile; or (iv) by
e-mail. Notices delivered by facsimile or e-mail must be followed by
confirmation via Federal Express or other nationally recognized overnight
delivery service. Notices shall be deemed received: (1) if by courier, upon
delivery or refusal of same; (2) if by Federal Express or other nationally
recognized overnight delivery service, the business day following deposit; (3)
if by facsimile, upon confirmation of transmission; and (4) immediately
following e-mail transmission. Any notice received on a non-business day or
after 5:00 p.m. Pacific Time on a Business Day shall be deemed received on the
next business day. Notices shall be given to the following addresses:
To Seller:
 
Affiliated Investors, LLC
 
 
P.O. Box 784
 
 
Walled Lake, Michigan 48390
 
 
Attn: Mark Karabajakian, M.D.
 
 
Phone: (248) 660-4751
 
 
Email: Marksharon@wideopenwest.com
 
 
 
And with a copy to:
 
Seyburn Kahn, P.C.
 
 
Attention: Bradley F. Scobel, Esq.
 
 
2000 Town Center, Suite 1500,
 
 
Southfield, Michigan 48075


 
24

--------------------------------------------------------------------------------





 
 
Phone: (248) 353-7620
 
 
Facsimile: (248) 353-3727
 
 
E-mail: bscobel@seyburn.com
 
 
 
To Buyer:
 
GAHC3 PREMIER NOVI MI MOB, LLC
 
 
18191 Von Karman Avenue, Suite 300
 
 
Irvine, CA 92612
 
 
Attn: Danny Prosky
 
 
Phone: (949) 270-9201
 
 
E-Mail: DProsky@ahinvestors.com
 
 
 
And with a copy to:
 
Kaplan, Voekler Cunningham & Frank, PLC
 
 
1401 E. Cary Sreet
 
 
Richmond, Virginia 23219
 
 
Attn: Joseph J. McQuade
 
 
Telephone: (804)823-4004
 
 
Facsimile: (804)823-4099
 
 
E-Mail: jmcquade@kv-legal.com



Any address or name specified above may be changed by notice given to the
addressee by the other party in accordance with this Section 9.7. The inability
to deliver notice because of a changed address of which no notice was given as
provided above, or because of rejection or other refusal to accept any notice,
shall be deemed to be the receipt of the notice as of the date of such inability
to deliver or rejection or refusal to accept. Any notice to be given by any
party hereto may be given by the counsel for such party.
9.8    Attorneys’ Fees. In the event of a judicial or administrative proceeding
or action by one party against the other party with respect to the
interpretation or enforcement of this Agreement, the prevailing party shall be
entitled to recover reasonable costs and expenses including, without limitation,
reasonable attorneys’ fees and expenses, whether at the investigative, pretrial,
trial or appellate level. The prevailing party shall be determined by the court
based upon an assessment of which party’s major arguments or position prevailed.
9.9    IRS Real Estate Sales Reporting. Buyer and Seller agree that Escrow Agent
shall act as “the person responsible for closing” the transaction which is the
subject of this Agreement pursuant to Section 6045(e) of the Code and shall
prepare and file all informational returns, including without limitation, IRS
Form 1099-S, and shall otherwise comply with the provisions of Section 6045(e)
of the Code.
9.10    Time Periods. If the time for performance of any obligation hereunder
expires on a day that is not a Business Day, the time for performance shall be
extended to the next Business Day.
9.11    Modification of Agreement. No modification of this Agreement shall be
deemed effective unless in writing and signed by the party against whom
enforcement is sought.

 
25

--------------------------------------------------------------------------------



9.12    Survival of Provisions After Closing.  Any provisions of this Agreement
that require observance or performance after the Closing Date shall continue in
force and effect following the Closing Date.


9.13    Further Instruments. Each party, promptly upon the request of the other,
shall execute and have acknowledged and delivered to the other or to the Escrow
Agent, as may be appropriate, any and all further instruments reasonably
requested or appropriate to evidence or give effect to the provisions of this
Agreement and which are consistent with the provisions of this Agreement.
9.14    Descriptive Headings; Word Meaning. The descriptive headings of the
paragraphs of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any provisions of this
Agreement. Words such as “herein,” “hereinafter,” “hereof’ and “hereunder” when
used in reference to this Agreement, refer to this Agreement as a whole and not
merely to a subdivision in which such words appear, unless the context otherwise
requires. The singular shall include the plural and the masculine sender shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires. The word “including” shall not be restrictive and shall be interpreted
as if followed by the words “without limitation.”
9.15    Business Day. As used herein, the term “Business Day” means any day
other than Saturday, Sunday and any day which is a legal holiday in the State of
Michigan or the State of California.
9.16    Construction of Agreement. This Agreement shall not be construed more
strictly against one party than against the other merely by virtue of the fact
that it may have been prepared primarily by counsel for one of the parties, it
being recognized that both Buyer and Seller have contributed substantially and
materially to the preparation of this Agreement.
9.17    Severability. The parties hereto intend and believe that each provision
in this Agreement comports with all applicable local, state and federal laws and
judicial decisions. However, if any provision in this Agreement is found by a
court of law to be in violation of any applicable local, state or federal law,
statute, ordinance, administrative or judicial decision, or public policy, or if
in any other respect such a court declares any such provision to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that, consistent with and with a view towards preserving the
economic and legal arrangements among the parties hereto as expressed in this
Agreement, such provision shall be given force and effect to the fullest
possible extent, and that the remainder of this Agreement shall be construed as
if such illegal, invalid, unlawful, void or unenforceable provision were not
contained herein, and that the rights, obligations and interests of the parties
under the remainder of this Agreement shall continue in full force and effect.
9.18    Exclusivity. From and after the Effective Date, Seller and its
respective agents, representatives and employees shall immediately cease all
marketing of the Property until such time as this Agreement is terminated and
Seller shall not directly or indirectly make, accept, negotiate, entertain or
otherwise pursue any offers for the sale of the Property.





 
26

--------------------------------------------------------------------------------



9.19    Section 1031 Exchange. Either party may consummate the purchase or sale
of the Property as part of a so-called like kind exchange (an “Exchange”)
pursuant to Section 1031 of the Code, provided that (i) the Closing shall not be
delayed or affected by reason of an Exchange nor shall the consummation or
accomplishment of any Exchange be a condition precedent or condition subsequent
to a party’s obligations under this Agreement; (ii) any party desiring an
Exchange shall effect its Exchange through an assignment of this Agreement, or
its rights under this Agreement, to a qualified intermediary and the other party
shall not be required to take an assignment of the purchase agreement for the
relinquished or replacement property or be required to acquire or hold title to
any real property for purposes of consummating such Exchange; and (iii) the
party desiring an Exchange shall pay any additional costs that would not
otherwise have been incurred by Buyer or Seller had such party not consummated
its purchase or sale through an Exchange. Neither party shall by this agreement
or acquiescence to an Exchange desired by the other party (1) have its rights
under this Agreement affected or diminished in any manner or (2) be responsible
for compliance with or be deemed to have warranted to the other party that such
party’s Exchange in fact complies with Section 1031 of the Code. In connection
with such cooperation, Seller agrees, upon request of Buyer to “direct deed” for
actual interests in the property to designees of Buyer.
9.20    Post-Closing Escrow. At Closing, the Escrow Agent shall hold back
$400,000.00 of the Purchase Price to be placed in an interest bearing escrow
account for a period of six (6) months pursuant to a mutually agreeable escrow
agreement, which funds shall be used to satisfy surviving post-Closing
obligations of Seller, if any, under this Agreement and/or in any documents
executed by Seller and delivered to Buyer at Closing. The form of the escrow
agreement shall be agreed upon by the Seller and Buyer prior to the expiration
of the Due Diligence and shall include reasonable notice, cure and threshold
provisions.
9.21    Buyer’s Disclosures. Seller acknowledges that it is Buyer’s intention
that the ultimate acquirer be a subsidiary of a corporation that is or intends
to qualify as a real estate investment trust and that, as such, it is subject to
certain filing and reporting requirements in accordance with federal laws and
regulations, including but not limited to, regulations promulgated by the
Securities and Exchange Commission. Accordingly, and notwithstanding any
provision of this Agreement or the provisions of any other existing agreement
between the parties hereto to the contrary, Buyer may publically file, disclose,
report or publish any and all information related to this transaction that may
be reasonably interpreted as being required by federal law or regulation.




[Remainder of page intentionally left blank; signatures to follow on next
pages.]

 
27

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
SELLER:
 
 
Affiliated Investors, LLC, a Michigan limited
 
 
liability company
 
 
By:         /s/ Mark Karabajakian        
 
 
Name: Mark Karabajakian
 
 
Its: Manager
 
 
 
 
 
By:          /s/ Shabir Khambati           
 
 
Name: Shabir Khambati
 
 
Its: Manager
 
 
 
 
 
By:          /s/ ViJay Samuels              
 
 
Name: ViJay Samuels
 
 
Its: Manager
 
 
 



























[Signature Page to Real Estate Purchase Agreement and Escrow Instructions]







 
28

--------------------------------------------------------------------------------



BUYER:
 
GAHC3 PREMIER NOVI MI MOB, LLC
 
 
a Delaware limited liability company
 
 
 
 
 
By: Griffin-American Healthcare REIT III Holdings, LP,
 
 
a Delaware limited partnership
 
 
Its: Sole Member
 
 
 
 
 
By: Griffin-American Healthcare REIT III, Inc.,
 
 
a Maryland corporation
 
 
Its: General Partner
 
 
 
 
 
By:       /s/ Jeffrey T. Hanson                          
 
 
Name:       Jeffrey T. Hanson                          
 
 
Title:         Chief Executive Officer                





















































[Signature Page to Real Estate Purchase Agreement and Escrow Instructions]



 
29

--------------------------------------------------------------------------------



CONSENT OF ESCROW AGENT
The undersigned Escrow Agent hereby agrees to (a) accept the foregoing
Agreement, (b) be Escrow Agent under said Agreement and (c) be bound by said
Agreement in the performance of its duties as Escrow Agent; provided, however,
the undersigned shall have no obligations, liability or responsibility under
(i) this Consent or otherwise unless and until said Agreement, fully signed by
the parties, has been delivered to the undersigned or (ii) any amendment to said
Agreement unless and until the same shall be accepted by the undersigned in
writing.


DATED:   October 6, 2014


FIRST AMERICAN TITLE INSURANCE COMPANY
By:        /s/ Brian M. Serikaku                       
Name:        Brian M. Serikaku                       
Its:              Escrow Officer                            


 
 






 
30